 1
     KELSEY BROWN, CA #263109
 2   Mackenzie Legal, PLLC
     1003 Whitman Street
 3   Tacoma, WA 98406

 4   Phone: (206) 300-9063
     Email: kelsey@mackenzielegal.com
 5
     Attorney for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9                                         SACREMENTO DIVISION

10

11    ESTEBAN LOPEZ,

12                         Plaintiff,                    Case # 2:20-CV-00360-AC

13        vs.                                            STIPULATED MOTION AND ORDER FOR
                                                         EXTENSION OF TIME
14    COMMISSIONER OF SOCIAL SECURITY

15                         Defendant.

16            The parties hereby stipulate by counsel, with the Court’s approval as indicated by

17   issuance of the attached Order, that Plaintiff shall have a first extension of time to file Plaintiff’s

18   opening brief.

19            Counsel for the Plaintiff has been very unwell and unable to complete the briefing at this

20   time. As a result, counsel for Plaintiff requires additional time to draft the opening brief. Plaintiff

21   requests a 30-day extension of time to July 21, 2021.

22            The parties stipulate that the Court’s Scheduling Order shall be modified accordingly.

23   Dated June 16, 2021:               /s/ Kelsey M Brown

24                                                                              Mackenzie Legal, PLLC
     Page 1      STIPULATED MOTION                                                1003 Whitman Street
                 [2:20-CV-00360-AC]                                                Tacoma, WA 98406
                                                                                 Phone: (206) 300-9063
 1
                                           KELSEY MACKENZIE BROWN CA #263109
 2                                         Mackenzie Legal, PLLC
                                           1003 Whitman Street
 3                                         Tacoma, WA 98406
                                           Phone: (206) 300-9063
 4
                                           Attorney for Plaintiff
 5
     Dated June 17, 2021:                  s/ KELSEY M. BROWN for Marcelo IIarmo
 6                                         MARCELO IILARMO
                                           (per e-mail authorization)
 7                                         Special Assistant U.S. Attorney
                                           Office of the General Counsel
 8
                                           Of Attorneys for Defendant
 9

10
                                                  ORDER
11
              The Court adopts the parties’ stipulation as outlined above. Plaintiff’s opening brief is
12
     now due on July 21, 2021. The Court’s Scheduling Order (Doc. 6) is modified accordingly.
13
     IT IS SO ORDERED this 22nd day of June 2021.
14

15

16

17

18

19

20

21

22

23

24                                                                           Mackenzie Legal, PLLC
     Page 2      STIPULATED MOTION                                             1003 Whitman Street
                 [2:20-CV-00360-AC]                                             Tacoma, WA 98406
                                                                              Phone: (206) 300-9063
